Strahan, C. J.
The first contention of the plaintiff is, that both the circuit and county courts erred in decreeing that the proceeds or interest accruing from the trust fund of four thousand seven hundred and fifty dollars, placed in the hands of Ralph W. Hoyt, as trustee, should be made to contribute to the three hundred and seventy-five dollars which is payable to Mrs. Morse quarterly. This must be determined by ascertaining the intention of the testator, to he derived from the language of the will itself; and if this cannot be done, then by resorting to the recognized rules of interpretation in such case. The language used is plain and unambiguous; and if there be any uncertainty as to the meaning of the several provisions of the will under consideration, it grows out of the various clauses, as they may be thought to affect each other, and what counsel supposed to be testator’s intention.
*234The second clause, or subdivision, of the will, directs the sale of certain real property of the testator, and then provides that one-half, which is admitted to be four thousand seven hundred and fifty dollars, should be turned over to Ralph W. Hoyt, as trustee, and the income derived therefrom was to be paid over every three months to the plaintiff during her lifetime. By the same clause of the will, the testator disposes of the income after the death of the plaintiff, and finally of the fund itself. This bequest is complete in itself, and is in no wise dependent on any other portion of the will for its construction or execution; and there is not the slightest reason to think from the language here used that this fund is to contribute to make up any other bequest contained in the will in favor of the plaintiff. But the defendants’ contention is otherwise. They insist that the entire sum which the plaintiff was to receive quarterly under the will is only three hundred and seventy-five dollars, and that this amount is to be made up from the income arising, first, from the four thousand seven hundred and fifty dollars, and, second, from the ten thousand dollars, set apart by the third subdivision of the will, and that the residuary estate cannot be resorted to until the income from both of these funds is exhausted. But the language used by the testator precludes this construction. The testator by this clause placed ten thousand dollars in the hands of a trustee, and directed that the income to be derived therefrom be paid to his sister, Harriet N. Morse, every three months, and then, continues: * * * “ It being my will that she receive the sum of three hundred and seventy-five dollars per quarter therefrom,” that is, from the ten thousand dollars; and then it is further provided: * * * “In the event that the income derived from the said sum of ten thousand dollars does not reach the sum of three hundred and seventy-five dollars per quarter, * * * then the deficiency is to be paid by my executors out of my residuary estate.” *235This language is too plain to admit of construction. Its import is obvious. “The deficiency is to be paid by my executors out of my residuary estate.”
The only remaining question relates to the time of closing up the estate. It is evident from the tenor of the whole will that the testator did not expect an early settlement of the estate by the executors. The conditions of the will render it impossible to close the estate until some of the beneficiaries under the will shall have passed away.
The second subdivision of the will clearly contemplates that both Mr. and Mrs. Morse shall be removed by death before the fund of four thousand seven hundred and fifty dollars can be divided among the three daughters or the survivors, if any of them be dead; or if all of them be dead at that time, then to the Boys' and Girls' Aid Society of Oregon. So also the bequest under the third subdivision of the will contemplates that both Mr. and Mrs. Morse shall be removed by death before the ten thousand dollars therein mentioned can be divided among their daughters, Eugenia, Emma, and Harriet, or to the survivors of them, or either of them, share and share alike; and if neither of the daughters survive both father and mother, then the ten thousand dollars go to the Boys’ and Girls’ Aid Society of Oregon. These provisions of the will cannot, therefore, be executed until the happening of the events authorizing a division of this part of the estate, or its payment to the Aid Society, on the happening of the contingency which authorizes its payment to them.
It was suggested upon the argument that the twenty-third subdivision contemplated an early settlement of the estate. We do not think it practicable to set apart forty per cent of the residue of the estate to Ralph W. Hoyt, trustee, so long as the plaintiff lives, for the reason that the residue of the estate must contribute to make up the three hundred and seventy-five dollars payable quarterly to Mrs, *236Morse. This payment is to continue during her life, and any deficiency that may arise, or any sum that is not realized from the ten thousand dollars, is a charge upon this residue, as we have already suggested; so that this twenty-third clause of the will, providing for a division of the estate, forty per cent to Hoyt as trustee, the income therefrom to he paid to Mrs. Morse, and after her and her husband’s death the principal to be divided among their daughters, or the survivor of either of them, etc., and forty per cent to Mrs. Millard and her children in equal portions, but the children not severally to receive their portions until they respectively attain their majority, cannot be carried into effect until after the death of Mrs. Harriet N. Morse. The residuary estate will be released from the charge by that event, as Mrs. Morse’s daughters will then only receive the income from the two sums set apart for them in Hoyt’s hands, whatever, that may be, subject to any other provision in the will in their favor.
Another cause of delay is the minority of some or all of Mrs. Millard’s children. Their portion is to be paid to them severally when they attain their majority, and they cannot receive it before. Until the happening of that event, the executors of the will must have charge of their interests, carefully keeping the moneys of the estate at interest under the direction of the county court.
Something was said by counsel on the argument as to the time from whiph the will speaks. Though not strictly necessary to the disposition of either question now before us, it may become material in the further execution of the will. The general rule is, that a will speaks from the death of the testator, and not from its date, unless its language, by a fair construction, indicate a contrary intention. (Canfield v. Bostwick, 21 Conn. 550; Gold v. Judson, Id. 616.)
Let the decree appealed from be reversed, and a decree entered here in accordance with this opinion.
*237[Filed June 9, 1892.]